        Case 5:18-cr-00230-JLS Document 53 Filed 02/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :
                                       :
                    v.                 :   NO. 18-CR-230
                                       :
THOMAS DOUGHER                         :

                                     ORDER

      AND NOW, this 23rd day of February, 2021, upon review of Defendant’s pro se

motion to reduce sentence and the government’s response thereto, it is ORDERED that

the motion [Doc. 47] is DENIED.

      It is further ORDERED that the government’s motion to impound Exhibit A to the

government’s response [Doc. 51] is GRANTED.

                                       BY THE COURT:



                                       /s/ Jeffrey L. Schmehl
                                       JEFFREY L. SCHMEHL, J.
